 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (the "Agreement"), dated as of ______________,
2014, is entered into by and between FNBH Bancorp, Inc., a Michigan corporation
(the "Company"), and ______________________ (the "Director").

 

Background

 

A.         The Board of Directors of the Company (the "Board") recognizes that
qualified individuals have become more reluctant to serve corporations as
directors or in other capacities unless they are provided with adequate
protection against risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation. In addition, in light of
increased regulation and the difficulties that continue to challenge the
financial services industry, the risk of serving as a director of a bank holding
company, such as the Company, has increased.

 

B.         The Board has discussed the fact that the shareholders of the Company
have already approved certain limitations on the liability of directors to the
Company and its shareholders and certain indemnification to be provided by the
Company to its directors, as set forth in the Company's Articles of
Incorporation. The Michigan Business Corporation Act provides that the
indemnification provisions set forth in the Company's Articles of Incorporation
are not exclusive. The statute permits the Company to enter into contractual
arrangements with its directors with respect to indemnification.

 

C.         The Board has determined that the increased difficulty in attracting
and retaining qualified individuals to serve on the Board is detrimental to the
best interests of the Company and its shareholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future. The Board has determined that it is reasonable and
prudent for the Company to contractually obligate itself to indemnify, and to
advance expenses on behalf of, such persons to the fullest extent permitted by
applicable law so they will serve or continue to serve the Company free from
undue concern that they will not be so indemnified.

 

D.         This Agreement is a supplement to and in furtherance of the Articles
of Incorporation and Bylaws of the Company and shall not be deemed a substitute
for any such provisions, nor to diminish or abrogate any rights of Director
pursuant to any such provisions.

 

Agreement

 

THEREFORE, in order to induce Director to serve or continue to serve the Company
as a director, and in consideration of the mutual covenants set forth in this
Agreement, the parties agree as follows:

 

1.          Definitions. Certain terms used in this Agreement are defined as
follows:

 

1

 

 

(a)          "Corporate Status" describes the status of a person serving (or
having served) as a director, officer, employee, or agent of the Company or as a
director, officer, partner, trustee, employee, or agent of any other
corporation, partnership, joint venture, trust, or other enterprise at the
request of the Company, including (without limitation) such person's service as
a director of First National Bank in Howell, the wholly-owned subsidiary of the
Company.

 

(b)          "Enterprise" shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan, or other enterprise
that Director is or was serving at the request of the Company as a director,
officer, partner, trustee, employee, or agent.

 

(c)          "Expenses" shall include all reasonable attorneys' fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding; provided, however, that Expenses shall not include
amounts paid in settlement by Director or the amount of judgments, fines, or
penalties against Director.

 

(d)          "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent (i) the Company or
Director in any matter material to either such party, or (ii) any other party to
the Proceeding giving rise to a claim for indemnification pursuant to this
Agreement; provided, however, that Independent Counsel shall not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Director in an action to determine Director's rights under this Agreement.
For the purposes of applying the preceding sentence, a law firm's or a lawyer's
service as Independent Counsel pursuant to this Agreement or a similar
indemnification agreement to which the Company is a party during the preceding
five years shall not disqualify such firm or lawyer as an Independent Counsel.

 

(e)          "Proceeding" includes any threatened, pending, or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative, or investigative, and whether formal or
informal, in which Director was, is, or will be involved as a party or
otherwise, by reason of his or her Corporate Status or by reason of any action
taken by him or her (or any inaction on his or her part) while acting in his or
her Corporate Status; in each case whether or not he or she is acting or serving
in any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement, but excluding any such
proceeding initiated by Director to enforce his or her rights under this
Agreement.

 

2.           Agreement to Serve. Director agrees to serve as a director of the
Company to the best of his or her ability so long as he or she is duly elected
and qualified in accordance with the Articles of Incorporation and Bylaws of the
Company or until his or her earlier resignation or removal. The Company
expressly confirms and agrees that it has entered into this Agreement and
assumes the obligations imposed on it pursuant to this Agreement in order to
induce Director to serve or continue to serve as a director of the Company, and
the Company acknowledges that Director is relying upon this Agreement in serving
as a director of the Company.

 

2

 

 

3.           Indemnification of Director. The Company agrees to hold harmless
and indemnify Director to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality of the foregoing indemnification:

 

(a)          Proceedings Other Than Proceedings by or in the Right of the
Company. Director shall be entitled to the rights of indemnification provided in
this Section 3(a) if, by reason of his or her Corporate Status, Director is, or
is threatened to be made, a party to or participant in any Proceeding other than
a Proceeding by or in the right of the Company. Pursuant to this Section 3(a),
Director shall be indemnified against all Expenses, judgments, penalties, fines,
and amounts paid in settlement actually and reasonably incurred by him or her,
or on his or her behalf, in connection with such Proceeding or any claim, issue,
or matter in such Proceeding.

 

(b)          Proceedings by or in the Right of the Company. Director shall be
entitled to the rights of indemnification provided in this Section 3(b) if, by
reason of his or her Corporate Status, Director is, or is threatened to be made,
a party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 3(b), Director shall be indemnified against
(i) all Expenses, judgments, penalties, and fines actually and reasonably
incurred by him or her, or on his or her behalf, in connection with such
Proceeding or any claim, issue, or matter in such Proceeding; and (ii) all
amounts paid in settlement actually and reasonably incurred by him or her, or on
his or her behalf, in connection with such Proceeding or any claim, issue, or
matter in such Proceeding if Director acted in good faith and in a manner he or
she reasonably believed to be in or not opposed to the best interests of the
Company or its shareholders. Notwithstanding the foregoing, if applicable law so
provides, no indemnification pursuant to the preceding sentence (including,
without limitation, against Expenses) shall be made in respect of any claim,
issue, or matter in such Proceeding as to which Director shall have been
adjudged to be liable to the Company unless and to the extent that a court of
competent jurisdiction shall determine that such indemnification may be made.

 

(c)          Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Director is, by reason of his or her Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he or she shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or
her or on his or her behalf in connection with such Proceeding. If Director is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues, or matters in
such Proceeding, the Company shall indemnify Director against all Expenses
actually and reasonably incurred by him or her or on his or her behalf in
connection with each successfully resolved claim, issue, or matter. For purposes
of this Section 3(c) and without limitation, the termination of any claim,
issue, or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue, or matter.

 

3

 

 

4.           Contribution.

 

(a)          Joint Liability. Whether or not the indemnification provided in
Section 3 above is available, in respect of any Proceeding in which the Company
is jointly liable with Director (or would be if joined in such Proceeding), the
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Director to contribute to such
payment, and the Company waives and relinquishes any right of contribution it
may have against Director. The Company shall not enter into any settlement of
any Proceeding in which the Company is jointly liable with Director (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Director.

 

(b)          Contribution to Amounts Paid by Director. Without diminishing or
impairing the obligations of the Company set forth in Section 4(a) above, if,
for any reason, Director shall elect or be required to pay all or any portion of
any judgment or settlement in any Proceeding in which the Company is jointly
liable with Director (or would be if joined in such Proceeding), the Company
shall contribute to the amount of Expenses, judgments, fines, and amounts paid
in settlement actually and reasonably incurred and paid or payable by Director
in proportion to the relative benefits received by the Company and all officers,
directors, or employees of the Company, other than Director, who are jointly
liable with Director (or would be if joined in such Proceeding), on the one
hand, and Director, on the other hand, from the transaction or events from which
such Proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Company and all
officers, directors, or employees of the Company other than Director who are
jointly liable with Director (or would be if joined in such Proceeding), on the
one hand, and Director, on the other hand, in connection with the transaction or
events that resulted in such Expenses, judgments, fines, or settlement amounts,
as well as any other equitable considerations that applicable law may require to
be considered. The relative fault of the Company and all officers, directors, or
employees of the Company, other than Director, who are jointly liable with
Director (or would be if joined in such Proceeding), on the one hand, and
Director, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.

 

(c)          Additional Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Director for any reason, the Company, in lieu of indemnifying
Director, shall contribute to the amount incurred by Director, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement, and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Director as a
result of the transaction or events giving cause to such Proceeding and/or (ii)
the relative fault of the Company (and its directors, officers, employees, and
agents) and Director in connection with such transaction or events.

 

4

 

 

5.           Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Director is, by reason of
his or her Corporate Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Director is not a party, he or
she shall be indemnified against all Expenses actually and reasonably incurred
by him or her on his or her behalf in connection with acting as such witness or
responding to such discovery requests.

 

6.           Advancement of Expenses. Notwithstanding any other provision of
this Agreement, the Company shall, from time to time, advance all Expenses
incurred by or on behalf of Director in connection with any Proceeding in which
Director is involved by reason of his or her Corporate Status within 30 days
after the receipt by the Company of a statement from Director requesting such
advance, whether prior to or after final disposition of such Proceeding. Such
statement shall reasonably evidence the Expenses incurred by Director and shall
include or be preceded or accompanied by a written undertaking by or on behalf
of Director to repay any Expenses advanced if it shall ultimately be determined
that Director is not entitled to be indemnified against such Expenses. Any
advances and undertakings to repay pursuant to this Section 6 shall be unsecured
and interest-free.

 

7.           Procedures for Determination of Entitlement to Indemnification. It
is the intent of this Agreement to secure for Director rights of indemnity that
are as favorable as may be permitted under the Michigan Business Corporation Act
(and any successor statute) and public policy of the State of Michigan.
Accordingly, the parties agree that the following procedures and presumptions
shall apply, to the maximum extent permissible by law, in the event of any
question as to whether Director is entitled to indemnification under this
Agreement:

 

(a)          Request for Indemnification. To obtain indemnification under this
Agreement, Director shall submit to the Company a written request, together with
such documentation and information as is reasonably available to Director and is
reasonably necessary to determine whether and to what extent Director is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Director has requested indemnification. Notwithstanding the foregoing, any
failure of Director to provide such a request to the Company, or to provide such
a request in a timely fashion, shall not relieve the Company of any liability
that it may have to Director unless, and to the extent that, such failure
actually and materially prejudices the interests of the Company.

 

(b)          Person to Determine Entitlement to Indemnification. Upon written
request by Director for indemnification pursuant to Section 7(a) above, a
determination with respect to Director's entitlement to such indemnification
shall be made in the specific case by one of the following four methods, which
shall be at the election of the Board: (i) by a majority vote of the
disinterested directors, even though less than a quorum, (ii) by a committee of
disinterested directors designated by a majority vote of the disinterested
directors, even though less than a quorum, (iii) if there are no disinterested
directors or if the disinterested directors so direct, by Independent Counsel,
selected by the Board, in a written opinion to the Board, a copy of which shall
be delivered to the Director, or (iv) if so directed by the Board, by the
shareholders of the Company. For purposes of this Agreement, disinterested
directors are those members of the Board who are not parties to the Proceeding
in respect of which indemnification is sought by Director.

 

5

 

 

(c)          Timing for Determination. If the person, persons, or entity
empowered or selected under Section 7(b) to determine whether Director is
entitled to indemnification shall not have made a determination within 60 days
after receipt by the Company of the request for indemnification, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Director shall be entitled to such indemnification absent (i) a
misstatement by Director of a material fact, or an omission of a material fact
necessary to make Director’s statement not materially misleading, in connection
with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons, or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating to such
entitlement; and provided further, that the foregoing provisions of this Section
7(c) shall not apply if the determination of entitlement to indemnification is
to be made by the shareholders pursuant to Section 7(b) above and if (A) within
15 days after receipt by the Company of the request for such determination, the
Board or the disinterested directors, if appropriate, resolve to submit such
determination to the shareholders for their consideration at an annual meeting
of shareholders to be held within 75 days after such receipt and such
determination is made at such annual meeting, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called, and such determination is made at such special
meeting.

 

(d)          Cooperation by Director. Director shall cooperate with the person,
persons, or entity making such determination with respect to Director's
entitlement to indemnification, including providing to such person, persons, or
entity upon reasonable advance request any documentation or information that is
not privileged or otherwise protected from disclosure and that is reasonably
available to Director. Any Independent Counsel, member of the Board, or
shareholder of the Company shall act reasonably and in good faith in making a
determination regarding Director's entitlement to indemnification under this
Agreement. Any costs or expenses (including attorneys' fees and disbursements)
incurred by Director in so cooperating with the person, persons, or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Director's entitlement to indemnification) and the Company
agrees to indemnify and hold Director harmless from such costs and expenses.

 

(e)          Certain Resolutions of Proceedings. The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption, and
uncertainty. If any Proceeding to which Director is a party is resolved in any
manner other than by adverse judgment against Director (including, without
limitation, settlement of such Proceeding with or without payment of money or
other consideration), it shall be presumed that Director has been successful on
the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. The termination of any Proceeding or of any claim,
issue, or matter of any Proceeding, by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Director to indemnification or create a presumption that
Director did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company or its
shareholders.

 

6

 

 

8.           Non-Exclusivity; Insurance; Subrogation; No Duplication.

 

(a)          Non-Exclusivity. The rights of indemnification provided by this
Agreement shall not be deemed exclusive of any other rights to which Director
may at any time be entitled under applicable law, the Articles of Incorporation,
the Bylaws, any agreement, a vote of shareholders, a resolution of directors of
the Company, or otherwise. No amendment, alteration, or repeal of this Agreement
or of any provision of this Agreement shall limit or restrict any right of
Director under this Agreement in respect of any action taken or omitted by such
Director in his or her Corporate Status prior to such amendment, alteration, or
repeal. To the extent a change in the Michigan Business Corporation Act (or any
successor statute), whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Articles of
Incorporation, Bylaws, and this Agreement, it is the intent of the parties that
Director shall enjoy by this Agreement the greater benefits so afforded by such
change. No right or remedy conferred by this Agreement is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given pursuant to
this Agreement or now or hereafter existing at law or in equity or otherwise.
The assertion of any right or remedy pursuant to this Agreement, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

(b)          Insurance. To the extent the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, partners,
trustees, employees, or agents of the Company or of any other corporation,
partnership, joint venture, trust, or other enterprise that such person serves
at the request of the Company, Director shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any director, officer, partner, trustee, employee, or
agent under such policy or policies. If, at the time of the receipt of a notice
of a claim pursuant to the terms of this Agreement, the Company has directors'
and officers' liability insurance in effect, the Company shall give prompt
notice of the commencement of such claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Director, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

(c)          Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Director, who shall execute all documents required and take all
actions necessary for Company to secure and enforce such rights.

 

(d)          No Duplication. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable pursuant to
this Agreement if and to the extent that Director has otherwise actually
received such payment under any insurance policy, contract, agreement, or
otherwise. The Company's obligation to indemnify or advance Expenses pursuant to
this Agreement to Director who is or was serving at the request of the Company
as a director, officer, partner, trustee, employee, or agent of any other
corporation, partnership, joint venture, trust, or other enterprise shall be
reduced by any amount Director has actually received as indemnification or
advancement of expenses from such other corporation, partnership, joint venture,
trust, or other enterprise.

 

7

 

 

9.           Exceptions to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Director: (i) for which payment has actually been made to or on behalf of
Director under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or (ii)

for an accounting of profits made from the purchase and sale (or sale and
purchase) by Director of securities of the Company within the meaning of Section
16(b) of the Securities Exchange Act of 1934, as amended, or similar provisions
of state statutory law or common law; or (iii) in connection with any Proceeding
(or any part of any Proceeding) initiated by Director, including any Proceeding
(or any part of any Proceeding) initiated by Director against the Company or its
directors, officers, or employees, unless the Board authorized the Proceeding
(or any part of any Proceeding) prior to its initiation or the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law; or (iv) to the extent such indemnity is deemed
to violate any applicable law, rule, or regulation.

 

10.          Duration of Agreement; Binding Effect. All agreements and
obligations of the Company contained in this Agreement shall continue during the
period Director is a director of the Company (or is or was serving at the
request of the Company as a director, officer, partner, trustee, employee, or
agent of another corporation, partnership, joint venture, trust, or other
enterprise) and for a period of two years thereafter and shall continue
thereafter so long as Director shall be subject to any Proceeding by reason of
his or her Corporate Status, whether or not he or she is acting or serving in
any such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties and
their respective successors (including any direct or indirect successor by
purchase, merger, consolidation, or otherwise to all or substantially all of the
business or assets of the Company), assigns, spouses, heirs, executors, and
personal and legal representatives.

 

11.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements and understandings, oral, written, and implied, between the parties
with respect to such subject matter.

 

12.          Severability. Notwithstanding any provision of this Agreement to
the contrary, the invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Director indemnification rights to the fullest extent
permitted by applicable laws, including federal and state laws. In the event any
provision of this Agreement conflicts with any applicable law, such provision
shall be deemed modified, consistent with the aforementioned intent, to the
extent necessary to resolve such conflict.

 

8

 

 

13.          Modification and Waiver. No supplement, modification, termination,
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions of this Agreement
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

14.          Notice By Director. Director agrees to promptly notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter that may be subject to indemnification covered by this
Agreement. The failure to so notify the Company shall not relieve the Company of
any obligation which it may have to Director under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

 

15.          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications to Director shall be sent to the
primary address for the Director on file with the Company or to such other
address as may have been furnished to the Company by Director. All
communications to the Company shall be sent to the attention of its President at
its principal executive office or to such other address as may have been
furnished to Director by the Company.

 

16.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same the same instrument.

 

17.          Headings. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.

 

18.          Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations between the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Michigan, without regard
to its conflict of laws rules. The Company and Director irrevocably and
unconditionally that any dispute arising under this Agreement shall be subject
to the exclusive jurisdiction and venue of courts located in either Livingston
or Kent County, Michigan. To the maximum extent permitted by applicable law,
each party to this Agreement expressly and irrevocably consents to the personal
jurisdiction and venue of such courts and waives any objections it may have
based on improper venue or forum non conveniens to the conduct of any such
proceeding in any such court.

 

[Signatures appear on following page.]

 

9

 

 

INTENDING TO BE LEGALLY BOUND, the parties have executed this Indemnification
Agreement as of the date first above written.

 

COMPANY:   DIRECTOR: FNBH Bancorp, Inc.                 By:  Ronald L. Long  
Print name:   Its:  President & CEO      

 

10

